Exhibit 10.3
AMENDED AND RESTATED TERM NOTE
Atlanta, Georgia
$7,229,519.18
April 12, 2010
     FOR VALUE RECEIVED, each of the undersigned (each individually a “Borrower”
and collectively, the “Borrowers”), HEREBY PROMISES TO PAY to the order of
CHATHAM INVESTMENT FUND III, LLC, and CHATHAM INVESTMENT FUND III QP, LLC
(collectively, the “Lender”) at the offices of CHATHAM CREDIT MANAGEMENT III,
LLC, a Georgia limited liability company, as agent for Lenders (“Agent”), at its
address set forth in Section 9.3 of the Credit Agreement, or at such other place
as Agent may designate from time to time in writing, in lawful money of the
United States of America and in immediately available funds, the amount of SEVEN
MILLION TWO HUNDRED TWENTY-NINE THOUSAND FIVE HUNDRED NINETEEN AND 18/100 US
DOLLARS ($7,229,519.18). All capitalized terms used but not otherwise defined
herein have the meanings given to them in the “Credit Agreement” (as hereinafter
defined) or in Annex A thereto.
     This Term Note amends, restates and supersedes in its entirety that certain
$7,000,000 Term Note dated as of September 23, 2008, issued by Borrowers to
Lender and is one of the Term Notes issued pursuant to that certain Credit
Agreement dated as of September 23, 2008 by and among Borrowers, the other
Persons named therein as Credit Parties, Agent, Lenders and the other Persons
signatory thereto from time to time as Lenders (including all annexes, exhibits
and schedules thereto and as from time to time amended, restated, supplemented
or otherwise modified, the “Credit Agreement”), and is entitled to the benefit
and security of the Credit Agreement, the Security Agreement and all of the
other Loan Documents referred to therein. Reference is hereby made to the Credit
Agreement for a statement of all of the terms and conditions under which the
Loans evidenced hereby are made and are to be repaid. The principal balance of
the Term Loan, the rates of interest applicable thereto and the date and amount
of each payment made on account of the principal thereof, shall be recorded by
Agent on its books; provided that the failure of Agent to make any such
recordation shall not affect the obligations of Borrowers to make a payment when
due of any amount owing under the Credit Agreement or this Term Note.
     The principal amount of the indebtedness evidenced hereby shall be payable
in the amounts and on the dates specified in the Credit Agreement. Interest
thereon shall be paid until such principal amount is paid in full at such
interest rates and at such times, and pursuant to such calculations, as are
specified in the Credit Agreement. The terms of the Credit Agreement are hereby
incorporated herein by reference. Each Borrower shall be jointly and severally
liable for payments of the indebtedness evidenced hereby.
     If any payment on this Term Note becomes due and payable on a day other
than a Business Day, the payment thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.
     Upon and after the occurrence of any Event of Default, this Term Note may,
as provided in the Credit Agreement, and without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other legal
requirement of any kind (all of which are hereby expressly waived by Borrowers),
be declared, and immediately shall become, due and payable.
     Time is of the essence of this Term Note.
     Except as provided in the Credit Agreement, this Term Note may not be
assigned by Lender to any Person.
     THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF GEORGIA WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.
Borrowers:
BROOKSIDE TECHNOLOGY PARTNERS, INC.

32



--------------------------------------------------------------------------------



 



            Borrowers:

BROOKSIDE TECHNOLOGY PARTNERS, INC.
      By:           Name:   Michael Nole        Title:   CEO        U.S. VOICE &
DATA, LLC
      By:           Name:   Michael Nole        Title:   Managing Member       
STANDARD TEL ACQUISITIONS, LLC
      By:           Name:   Michael Nole        Title:   Managing Member       
TRANS-WEST NETWORK SOLUTIONS, INC.
d/b/a STANDARD TEL
      By:           Name:   Michael Nole        Title:   CEO        STANDARD TEL
NETWORKS, LLC
      By:           Name:   Michael Nole        Title:   Managing Member     

33